Citation Nr: 1421089	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-41 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 30 percent for head trauma residual headaches .



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's headache disability.  In April 2013, the case was remanded for additional development.  A June 2013 rating decision increased the rating to 30 percent, effective April 29, 2009 (the date of claim for increase).  As the increase is not to the schedular maximum, and because the Veteran has not expressed satisfaction with the rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In June 2013, the AMC issued a supplemental statement of the case (SSOC) in this matter encompassing the rating increase to 30 percent.  Later that month, the RO received (and forwarded to the AMC) a Disability Benefits Questionnaire (DBQ) for the Veteran's headaches, indicating, in essence, that he experiences more frequent and more disabling headaches than reflected by the evidence considered in connection with the June 2013 rating decision.   Notably, the DBQ was received prior to certification and transfer of the record to the Board (in July 2013).  When this happens, the RO must review the evidence and issue an SSOC unless the additional evidence is duplicative or not relevant to the issue on appeal (or the appellant waives initial RO review).  The Veteran has not waived RO initial consideration, and the evidence is pertinent (and perhaps critical) to the matter at hand.  Therefore, this matter must be returned for AOJ for their initial consideration of the additional evidence (and issuance of an SSOC).

Furthermore, a review of the record found that the June 2013 DBQ evaluation suggests that the Veteran's headaches have increased in frequency and intensity (and impact on employability) since the April 2013 VA examination; the April 2013 examiner found the Veteran capable of obtaining and maintaining substantially gainful employment (with restrictions to light, sedentary or semi-sedentary work).  However, the June 2013 (less than 2 months later) DBQ examiner found that the Veteran's headaches prevent him from most work and that because of his headaches, he is unable to secure employment (suggesting a somewhat sudden rapid increase in symptoms and impairment).  The June 2013 DBQ report is unaccompanied by adequate rationale for the conclusions reached, and some explanation/clarification is needed.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all providers of evaluation and treatment he has received for his head trauma residual headaches since April 2013 (in addition to the June 2013 DBQ report which is already in the record), and to secure for the record copies of the complete records of the evaluations and treatment from the providers identified.

2. After the development ordered above is completed, the RO should arrange for the Veteran to be examined by a neurologist to determine the current severity of his head trauma residual headaches (which are rated by analogy to migraine headaches).  The Veteran's complete record (to specifically include the reports of the April 2013 examination and the June 2013 DBQ evaluation) must reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed, and all pertinent findings must be described in detail. 

All pertinent findings should be reported in detail. The examiner should specifically note whether or not the Veteran has "very frequent (i.e., at a minimum more than once-monthly) prostrating and prolonged attacks productive of severe economic inadaptability" (citing to the bases for the finding).   The examiner should (to the extent possible) reconcile the April 2013 and June 2013 examination reports (commenting whether or not there was a rapid substantial progression in symptoms and impairment -as suggested by those two reports, and any treatment records received pursuant to the request above).  

The examiner must explain the rationale for all opinions in detail (and in particular, explain the rationale for the stated conclusion regarding the impact of the headaches on the Veteran's employability).

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

